 In the Matter of COLONIALLIFE INSURANCE COMPANY OF AMERICAandUNITED OFFICE & PROFESSIONALWORKERS OF AMERICA,C. I. O.Case No. R-3987 (2-R-3034)OPINIONANDORDER DENYING PETITIONDecember 09, 194.5On October 8, 1942, the Board issued its Certification of Representa-tives in this case declaring that United Office & Professional Workersof America, affiliated with the Congress of Industrial Organizations,herein called the Union, had polled a majority of votes cast in an elec-tion among employees of Colonial Life Insurance Company of Amer-ica, in a specified appropriate unit in the State of New Jersey, andthat the Union was accordingly the exclusive representative of allsuch employees, for the purposes of collective bargaining pursuant toSection 9 (a) of the Act.On September 17, 1945, the Company filed with the Board a "Peti-tion . . . for Decertification of the United Office & ProfessionalWorkers of America, CIO, as Collective Bargaining Agent."Thepetition alleges, in substance : that the Company bargained with theUnion following our certification and entered into a contract withthe Union which, as renewed, was in effect for 2 years, expiring onFebruary 1, 1945; that in January 1945, the Company, believing thatthe Union no longer represented a majority of the employees in thebargaining unit, requested the Union to file a petition for investiga-tion and certification with this Board and offered to enter into a con-sent election, but that the Union rejected this request; that the SecondRegional Board of the National War Labor Board, herein called theN. W. L. B., on June 8, 1945, issued a directive requiring the Companyto continue to abide by the terms and conditions of its contract withthe Union until a new agreement should be made; and that the opinionaccompanying the aforesaid directive shows that the N. W. L. B.'sRegional Board acted in reliance upon the presumed continuingefficacy of this Board's certification of October 8, 1942.The Company65 N L. R B., No. 1358 COLONIAL LIFE INSURANCE COMPANY OF AMERICA59requests in itsmotion that in view of these facts the Board "decertify"the Union.Upon consideration of the entire matter we have decided to denythe Company's motion, for the issue raised therein is now moot.Weare advised by the N. W. L. B. that the case pending before it involv-ing the Company was remanded to the Second RegionalBoard onSeptember 17, 1945, for purposes of hearing, and that a hearing wasscheduled for November 27, but that any decision which may beissuedby the Second Regional Board will be cast in the form ofrecommendations which 'are neither reviewable nor enforceable bylegalor other sanctions.,It is thus apparent the Companyis no longerliableto be compelled by the N. W. L. B. to honor a certification ofthisBoardwhich the Company regards as inoperative.Under thecircumstanceswe perceive no treason why any dispute between theparties regarding the Union's representative status can not be resolvedin theusual manner,by resort to proceedings under the Act, in accord-ance with the established procedures prescribed in ourRules andRegulations 2Our denial of the Company's petition is notto be construed as arecertification of the Union; nor will it prejudice any rightsor reme-dies the Union may enjoy under Sections 8 or 9 of the Act.ORDERIn accordance with the foregoing opinion the National Labor Rela-tions Board hereby orders that the Petition of the Colonial LifeInsurance Company of America for Decertification of the UnitedOffice & ProfessionalWorkers of America, CIO, as Collective Bar-gaining Agent be, and it hereby is, denied.In a letter dated November 26, 1945,addressed to the Chairman of this Board, LloydK Garrison,Chairman of the N. W. L.B stated :..Prior to VJ Day it was our custom after compliance hearings, if non-compliance continued,to refer the case to the Economic Stabilization Director forsuch action as the executive branch of the government might wish to take with re-spect to the application of executive sanctions,such as seizure of the property orthe cancellation of War Production Board priorities or allocations of raw materialSince VJ Day the Board's policy has been not to refer any cases to the executivebranch for the application of sanctions.Instead,the Board has provided simplyfor the issuance of findings of fact with regard to non-compliance,after which thecases are closed.That policy will continue to be followedIn the Colonial Life Insurance Company case a decision has not been issued, buta hearing will be held next week,and unless there is some settlement the case willpresumably be decided on the merits by the Regional Board.Prior to October 22,1945,their decisions terminated in directive orders, which were appealable to theNationalWar Labor Board.Since that date our decisions have been cast in theform of recommendations at both the National Board and the Regional Board level,and these recommendations,when issued by Regional Boards,are' not appealable. Ifthe recommendations are not complied with,no further action is taken."2We note that on November 21, 1945,the Union filed a charge pursuant to Section10 (b) of the Act, alleging,inter alia,that the Company has refused to bargain collectivelywith the Union,in violation of Section 8 (5)